Title: John Adams to Richard Cranch, 22 August 1785
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Grosvenor Square Westminster Aug. 22. 1785
     
     I have received your kind Letter of June 3. and rejoice to hear of the Health and Welfare of our Friends.
     The County did themselves Justice, when they put you into the Senate, and the State did itself Honour when it placed Mr. Bowdoin in the Chair. I think you must be happy and prosper under his Administration.
     The Massachusetts, wise as it often has been, never Struck a more masterly Stroke, than by their Navigation Act. I hope they will persevere in it, with inflexible Firmness. This is playing a sure Game. It will compell all the other States to imitate it. If they do not, the Massachusetts will soon get so much of their carrying Trade as will richly compensate her, for any present Inconvenience. But I hope You will not Stop. Go on. Lay on heavy Duties upon all foreign Luxuries especially British and give ample Bounties to your own Manufactures. You will of course, continue to do all these Things upon the condition to continue in force only untill they Shall be altered by a Treaty of Commerce, or by an Ordinance of Congress.
     My oldest son is with you, I hope, the Second is at Colledge and the third in good Health at Haverhill. Mrs. A. and Miss are with me, in Grosvenor Square in the Neighbourhood of Lord North.
     We have a very good House, in as good an Air as this fat greasy Metropolis, can afford: But neither the House nor its furniture nor the manner of living in it, are Sufficiently Showy for the Honour and Interest of that Country, which is represented by it. If I ever do any Thing or carry any Point it will not be by imposing upon any Body by the Splendor of my Appearance. An American Minister should be able to keep a Table, to entertain his Countrymen, to return the Civilities of his Friends, to entertain People whose Aid is necessary to his political Purposes, and to entertain the foreign Ambassadors: But as the People of America, choose to place their Pride in having their Ambassadors abroad despized, or rather as they choose to be despized themselves, let them have their Choice. It is their Affair. I wish I was out of it.
     
      Your affectionate Brother
      John Adams
     
    